Wilson, Judge:
The appeals for reappraisement listed in schedule “B,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that
(1) Said merchandise consists of microscopes and carrying cases which in Herber v. United States, C. D. 1519, this Court held to be subject to appraisement separately according to the value of each class of articles.
(2) At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, the foreign value of such or similar merchandise being no higher, is as set forth in the schedule attached hereto marked schedule “A” and made a part hereof.
IT IS FURTHER STIPULATED AND AGREED that the case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination .of the value of the microscopes and carrying cases here involved, and that such values were as set forth in schedule “A,” hereto attached and made a part hereof.
Insofar as the appeals relate to all other merchandise, they are hereby dismissed.
Judgment will be entered accordingly.